Citation Nr: 1550314	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  08-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to October 11, 2012, for right knee instability status post failed anterior cruciate ligament repair..

2.  Entitlement to an evaluation in excess of 30 percent from December 1, 2012, for right knee instability status post failed anterior cruciate ligament repair.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from January 1997 to October 1997.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in March 2012, December 2013, and September 2014.  This matter was originally on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In September 2014, the Board granted a separate 20-percent evaluation for a service-connected right knee disability, other than on the basis of instability, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Thus, the only issue currently on appeal is entitlement to a higher rating for the Veteran's right knee instability, status post failed anterior cruciate ligament repair.

Although the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability benefits is part of an increased rating claim when raised by the record.  The Veteran has raised the matter of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities during the pendency of the appeal.  In a February 2012 Written Brief Presentation, the representative stated that the Veteran's right knee condition has always caused her to be unable to keep or gain substantial employment simply because she cannot stand for long periods of time.  As such, entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities  is part of the claim on appeal.  

In this case, the RO has not had the opportunity to determine whether the Veteran meets the criteria for a  total disability evaluation based on individual unemployability due to service-connected disabilities.  As such, the Board finds that it is appropriate to separate the adjudication of the schedular disability rating for right knee instability from the adjudication of a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Id. at 455, n.7 (noting that is permissible for the Secretary to bifurcate a claim for a total disability evaluation based on individual unemployability due to service connected disorders from the adjudication of an increased rating claim in appropriate circumstances).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 11, 2012, the Veteran's right knee instability status post failed anterior cruciate ligament  repair was not manifested by more than moderate recurrent subluxation or lateral instability.
 
2. Since December 1, 2012, the Veteran's right knee instability status post failed anterior cruciate ligament  repair has been rated at the maximum schedular rating allowable, and there is no basis for extraschedular consideration.


CONCLUSIONS OF LAW

1.  Prior to October 11, 2012, the criteria for an evaluation in excess of 20 percent for the Veteran's right knee instability status post failed anterior cruciate ligament  repair were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2015).
 
2. Since December 1, 2012, the criteria for an evaluation in excess of 30 percent for the Veteran's right knee instability status post failed anterior cruciate ligament  repair were not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's March 2012, December 2013, and September 2014 Remands, the Appeals Management Center (AMC)/RO obtained outstanding treatment records and provided the Veteran with examinations in May 2012 and January 2014 to assess the severity of her service-connected right knee disability, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2012, December 2013, and September 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

The Veteran seeks increased ratings for right knee instability status post failed anterior cruciate ligament repair.  In this case, a 20-percent evaluation has been assigned prior to October 11, 2012, and a 30-percent evaluation has been assigned from December 1, 2012, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As a 100-percent evaluation has been assigned from October 11, 2012 to November 30, 2012, for hospitalization and temporary convalescence under 38 C.F.R. § 4.30, the severity of disability during that timeframe will not be addressed. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran claiming entitlement to a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

The terms "slight," "moderate," and "severe" are not defined in the rating schedule; therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

The Veteran underwent VA examination in August 2007 at which time she reported daily right knee instability.  Physical examination demonstrated that the knee was stable to the Lachman and drawer testing.  There was some laxity on varus stress, but valgus stress testing was normal.  

Private medical treatment records from Palmetto Orthopedics in March 2008 show no gross laxity of the lateral, medial, anterior, or posterior cruciate ligaments.  

The Veteran underwent VA examination in May 2012 at which time she demonstrated 1+ (zero to 5 millimeters) of right knee instability of the anterior, posterior, and medial lateral ligaments.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that although a portion of the patella was used for the anterior cruciate ligament  graft, there was no clear indication that there was or has been any subluxation of the joint.  The examiner stated, however, that because the Veteran described the knee giving way to the right, left, and rear, he was unwilling to say that there indeed had not been any subluxations.  He also stated that it was his impression that the scarring, pain, and involuntary guarding likely made the knee appear more stable than it is and that one might expect more laxity to be demonstrable on examination under anesthesia.

The Veteran underwent VA examination in January 2014 at which time she demonstrated 3+ (10 to 15 millimeters) anterior instability.  Significantly, posterior and medial-lateral instability tests were normal.  There was no evidence of history of recurrent patellar subluxation or dislocation.  The examiner noted that the anterior cruciate ligament  laxity test was positive and caused apprehension.    

Prior to October 11, 2012, the record is devoid of any objective findings of even moderate recurrent subluxation or lateral instability.  At worst, the Veteran's level of instability at the time of the May 2012 VA examination was slight.  Although the May 2012 VA examiner noted that scarring, pain, and involuntary guarding likely made the knee appear more stable that it was, he did not suggest that any instability was manifested by severe recurrent subluxation or lateral instability.   

The currently assigned 30 percent disability rating under Diagnostic Code 5257 is the maximum rating. That evaluation contemplates severe recurrent subluxation, and is adequate in this case for the period from December 1, 2012.  The discussion above reflects that the symptoms of the Veteran's right knee instability are contemplated by the applicable rating criteria.  The effects of his disability, including giving way have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether her disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the criteria for evaluations in excess of 20 percent prior to October 11, 2012, and in excess of 30 percent since December 1, 2012, for right knee instability are not met.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an evaluation in excess of 20 percent prior to October 11, 2012, for right knee instability status post failed anterior cruciate ligament  repair is denied.

Entitlement to an evaluation in excess of 30 percent from December 1, 2012, for right knee instability status post failed anterior cruciate ligament  repair is denied.


REMAND

As noted above, a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has been reasonably raised by the evidence of record.  Rice, 22 Vet. App. at 447.  This claim, however, has not been adequately developed for Board review.  Consideration should be on a schedular or extraschedular basis, as appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA should be undertaken with respect to the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

2.  The case should then be reviewed on the basis of any additional evidence received.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


